                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 GREGORY SMITH,

        Plaintiff,
                                                       Civ. No 1:15-cv-00161-ABJ
         v.

 DISTRICT OF COLUMBIA,

        Defendants.

______________________________________________________________________________

         PLAINTIFF’S RESPONSE TO THE DISTRICT OF COLUMBIA’S
               BENCH MEMORANDUM RE MONELL LIABILITY
_____________________________________________________________________________

       As the Court correctly noted in its Memorandum Opinion on summary judgment, “[t]o

state a claim for relief against a municipality under section 1983, a plaintiff must satisfy two

requirements: she must plead ‘a predicate constitutional violation’ and that ‘a custom or policy of

the municipality caused the violation.’” Blue v. Dist. of Columbia, 811 F.3d 14, 18 (D.C. Cir.

2015); see also Smith v. Dist. of Columbia, 306 F. Supp. 3d 223, 241 (D.D.C. 2018). The District

incorrectly argues that a third element of “deliberate indifference” is also required. Def. Bench

Mem. at 2. Not so.

       The law in this Circuit is clear that there are four ways in which a plaintiff may establish

liability against a municipality under 42 U.S.C. § 1983:

               (1) “the explicit setting of a policy by the government that violates
               the Constitution,” (2) “the action of a policy maker within the
               government,” (3) “the adoption through a knowing failure to act by
               a policy maker of actions by his subordinates that are so consistent
               that they have become ‘custom,’ ” or (4) “the failure of the
               government to respond to a need (for example, training of
               employees) in such a manner as to show ‘deliberate indifference’ to
               the risk that not addressing the need will result in constitutional
               violations.”

                                                 1
Id. at 18-19 (citing Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003)). Contrary

to the District’s argument (and as the Court rightly noted at the pretrial conference), deliberate

indifference only applies to failure to train and/or failure to supervise cases brought under 42

U.S.C. § 1983 (e.g. the fourth prong of Baker).1

       Indeed, the cases cited by the District all fall under Baker’s fourth prong and are mostly

failure to train cases. See City of Canton v. Harris, 489 U.S. 378, 390 (1989) (failure to train); Bd.

of County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 407-410 (1997) (deliberate

indifference is required in failure to train cases); Connick v. Thompson, 563 U.S. 51 (2011) (failure

to train); Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 129 (2d Cir. 2004) (failure to train)

and (explaining why failure to train cases require a showing of “deliberate indifference”); Jones v.

Horne, 634 F.3d 588, 602 (D.C. Cir. 2011) (listing Baker’s four prongs which can establish

municipal liability); Berry v. Baca, 379 F.3d 764, 771 (9th Cir. 2004) (challenged policy was a

“policy of inaction” akin to a failure to train case under Baker’s fourth prong) (citing to City of

Canton v. Harris, 489 U.S. 378, 388 (1989)); Page v. Mancuso, 999 F. Supp. 2d 269, 283-286

(D.D.C. 2013) (discussing at length the difference between Baker’s third (e.g. custom or practice)

and fourth (e.g. failure to train / deliberate indifference) prongs of municipal liability); Turner v.

Corrections Corporation of America, 56 F. Supp. 3d 32, 35-36 (D.D.C. 2014); (analyzing three

separate claims brought under Baker’s second (action of a policymaker), third (custom or practice)




1
        The “deliberate indifference” requirement in these cases is obvious because these theories
of liability seek to hold a municipality liable under 42 U.S.C. § 1983 for the constitutional
violations caused by conduct by employees rather than a custom or practice. Deliberate
indifference is necessary under the fourth prong of Baker to avoid turning Monell liability into
“respondeat superior liability on municipalities.” City of Canton, Ohio v. Harris, 489 U.S. 378,
392 (1989).
                                                   2
and fourth (failure to train / deliberate indifference) prongs of municipal liability).2 The District

does not cite to a single case to support its faulty argument that every Monell claim requires a

showing of deliberate indifference.

       Because Plaintiff is proceeding to trial under the third prong of Baker,3 Plaintiff is not

required to prove that the District “failed to respond to a need” “in such a manner as to show

‘deliberate indifference’…,” which is required under the fourth prong. Blue, 811 F. 3d at 19.

“Section 1983 plaintiffs have several ways to allege a municipal policy, each with its own

elements.” Id. at 20. The District’s attempt to import a “deliberate indifference” element into the

custom or practice theory of Monell liability has no basis in existing, well-settled law, and the

Court should reject the District’s invitation to create a new, unrequired element under the third

prong of Baker.


Dated: February 21, 2019

                                              Respectfully submitted,
                                              KLAPROTH LAW PLLC
                                              /s/ Brendan J. Klaproth
                                              Brendan Klaproth (D.C. Bar No. 999360)
                                              Jesse C. Klaproth (D.C. Bar No. PA0063)
                                              406 5th Street NW, Suite 350
                                              Washington, DC 20001
                                              Tel: 202-618-2344
                                              Fax: 202-618-4636
                                              Email: Bklaproth@klaprothlaw.com


2
        The remaining case cited by the District does not mention the term “deliberate
indifference.” City of St. Louis v. Praprotnik, 485 U.S. 112, 128 (1988).
3
         Smith v. Dist. of Columbia, 306 F. Supp. 3d 223, 249-52 (D.D.C. 2018); see also Order
(Oct. 18, 2018) (identifying the elements Plaintiff is required to prove at trial) [ECF No. 97]; see
also Jt. Status Rep. (July 12, 2018) (stating that Counts II-IV are settled and that “Count I (42
U.S.C. 1983) will proceed to a bench trial against the District of Columbia”) [ECF No. 89].


                                                 3
                                               LAW OFFICE OF DAVID AKULIAN

                                               /s/ David Akulian
                                               David Akulian #1005750
                                               406 5th St. NW #201
                                               Washington, D.C. 20001
                                               Tel: 202-505-2113
                                               Fax: 202-204-5291
                                               info@NotGuiltyInDC.com
                                               Attorneys for Plaintiff




                             CERTIFICATE OF SERVICE
       I hereby certify that I caused to be served a true and correct copy of the foregoing
through the court’s electronic filing system on counsel of record for all parties in this case.

Dated: February 21, 2019                          /s/ Brendan J. Klaproth____________




                                                  4
